
	
		I
		111th CONGRESS
		1st Session
		H. R. 913
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2009
			Mrs. Davis of
			 California (for herself, Mr. Rogers of
			 Michigan, Ms. McCollum,
			 Mr. Kennedy,
			 Mr. Costello,
			 Mr. Honda, and
			 Ms. Corrine Brown of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to strengthen mentoring programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mentoring America’s Children Act of
			 2009.
		2.Amendments to
			 mentoring programs
			(a)Purpose;
			 definitionsSection 4130(a)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7140(a)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph (B)
			 by striking achievement of such children and inserting
			 outcomes of such children by improving their school connectedness,
			 decreasing absenteeism, and increasing academic performance;
					(B)in subparagraph
			 (D) by striking and at the end;
					(C)in subparagraph
			 (E) by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(F)to foster character
				education.
							;
				
					(2)in paragraph (2)(B)(iii) by striking
			 a partnership between a local educational agency and a nonprofit,
			 community-based organization and inserting a consortium between
			 one or more local educational agencies; nonprofit community-based
			 organizations; and other partners, such as corporations or universities, or
			 both; and
				(3)in paragraph
			 (2)(C)(iii) by inserting after responsible the following:
			 and successful.
				(b)Grant
			 programSection 4130(b) of such Act (20 U.S.C. 7140(b)) is
			 amended—
				(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking under section
			 4003(2) and inserting under subsection (d);
				(2)in
			 paragraph (1)(A) by striking (particularly and all that follows
			 through failure) and inserting , particularly children
			 living in rural, suburban, or urban areas facing high rates of crime, gang
			 involvement, drug use, and dropouts,;
				(3)in
			 paragraph (4)—
					(A)by amending
			 subparagraph (D) to read as follows:
						
							(D)an assurance that each mentor will be
				assigned to no more than three children, and that when assigned more than one
				child (which is preferable where practicable), the assignment must not
				undermine the mentor’s ability to be an effective mentor or to establish a
				close relationship with each mentored
				child;
							;
					(B)in subparagraph
			 (I) by striking and at the end;
					(C)in subparagraph
			 (J) by striking the period at the end and inserting a semicolon; and
					(D)by adding at the
			 end the following:
						
							(K)information regarding the staffing plan and
				levels the eligible entity will use to monitor the mentor/mentee match over the
				duration of the match; and
							(L)information
				regarding the eligible entity’s sustainability plan, specifically how the
				eligible entity will meet the required match, which is—
								(i)in
				year 1 of the grant, at least 10 percent of the amount awarded for that
				year;
								(ii)in year 2 of the
				grant, at least 25 percent of the amount awarded for that year;
								(iii)in year 3 of the
				grant, at least 50 percent of the amount awarded for that year; and
								(iv)for an entity
				receiving subsequent funding under subparagraph (E) of paragraph (5), in all
				three years of the grant the match shall be at least 50 percent of the amount
				awarded for that
				year.
								;
					(4)in paragraph
			 (5)(C)—
					(A)in clause (i) by
			 striking urban and rural and inserting urban, suburban,
			 and rural;
					(B)in clause
			 (ii)(II), by inserting after organizations, the following:
			 children,; and
					(C)in clause (iii), by
			 inserting after mentoring program the following: and
			 sustain it for the duration of the grant and beyond; and
					(5)in paragraph (5),
			 by adding at the end following:
					
						(E)Subsequent
				grantsIn awarding grants
				under subparagraph (A), the Secretary shall consider entities who have received
				funding in a prior grant cycle for a new grant only if each of the following
				criteria are met:
							(i)Performance during
				the initial grant was satisfactory in terms of program design and numbers of
				children served.
							(ii)The subsequent
				grant will exclusively support expanded service to a new geographic area or
				target population.
							(iii)The eligible
				entity demonstrates that it is able to provide a 50 percent match to Federal
				funds for all three years of the new grant.
							(F)Policy on one
				entity having two grants at same timeIn awarding grants under
				subparagraph (A), the Secretary may have in effect a policy under which an
				entity is prohibited from having two grants at the same time. However, such a
				policy shall not prohibit an entity from having two grants at the same time
				when the periods of the two grants overlap by three months or
				less.
						.
				(c)Additional
			 provisionsSection 4130 of
			 such Act (20 U.S.C. 7140) is amended by adding at the end the following:
				
					(c)Ensuring quality
				grants
						(1)Support for
				granteesIn order to ensure the strongest possible outcomes for
				children mentored through this section, the Secretary shall—
							(A)provide training
				and technical assistance to grant recipients, beginning in year 1 and
				continuing throughout the span of the grant;
							(B)track the mentoring
				practices and outcomes of all grant recipients throughout the 3-year span of
				the grant utilizing a robust online tracking and evaluation system; and
							(C)submit an annual
				report to Congress detailing the number of children served by grant recipients
				and the outcomes achieved for those children.
							(2)Research on
				school-based mentoringIn order to ensure that grant recipients
				have access to the most current research-based knowledge about building and
				carrying out strong and effective mentoring programs, the Secretary shall do
				the following:
							(A)Consult with
				leading mentoring organizations and researchers, including the Federal
				Mentoring Council and the National Mentoring Working Group, to determine
				priorities for research on school-based mentoring and appropriate research
				design, with consideration for—
								(i)determining the
				ideal school environments in which school-based mentoring succeeds;
								(ii)identifying
				techniques for matching children with specific characteristics (such as age,
				academic situation, risk factors) with the most appropriate mentoring
				models;
								(iii)determining the
				ideal infrastructure needed to foster the expansion of school-based mentoring
				in a sustainable way; and
								(iv)refining best
				practices, match activities, and a range of mentoring models to lead to the
				best possible outcomes for children.
								(B)Issue grants or
				contracts to high-quality research entities to perform research on the
				priorities identified in subparagraph (A), with the following criteria:
								(i)The proposed
				research design must meet accepted standards within the academic
				community.
								(ii)All research
				results and findings must be widely disseminated to existing grantees and to
				the larger mentoring community.
								(C)Issue grants or
				contracts only if amount appropriated for each fiscal year under paragraph (1)
				of subsection (d) exceeds $50,000,000.
							(d)Authorization of
				appropriations; reservation of certain amounts
						(1)AuthorizationThere
				are authorized to be appropriated to carry out this section $100,000,000 for
				fiscal year 2010 and such sums as may be necessary for each succeeding fiscal
				year.
						(2)ReservationsEach
				fiscal year, the Secretary shall reserve—
							(A)not more than 5
				percent of the amount appropriated for that fiscal year under paragraph (1) for
				expenditure on support for grantees as authorized by paragraph (1) of
				subsection (c); and
							(B)not more than 10
				percent of the amount appropriated for that fiscal year under paragraph (1) for
				expenditure on research as authorized by paragraph (2) of subsection
				(c).
							.
			(d)Revisions to
			 other education programs
				(1)Inclusion of
			 mentoring for minority programs
					(A)Section 7121(c)(1)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7441(c)(1)) is
			 amended—
						(i)in
			 subparagraph (E) by inserting after programs and projects the
			 following: , including mentoring,; and
						(ii)in
			 subparagraph (J) by inserting after programs the following:
			 , including mentoring,.
						(B)Section 7205(a)(3)
			 of that Act (20 U.S.C. 7515(a)(3)) is amended—
						(i)in
			 subparagraph (H)(ii) by inserting after programs the following:
			 , including mentoring;
						(ii)in
			 subparagraph (I)(iii) by inserting after counseling the
			 following: , mentoring,.
						(C)Section
			 7304(a)(2)(P) of that Act (20 U.S.C. 7544(a)(2)(P)) is amended by inserting
			 after program the following: or mentoring
			 programs.
					(2)Transition
			 servicesSection 1418(a)(2)(C) of that Act (20 U.S.C.
			 6438(a)(2)(C)) is amended—
					(A)in clause (iv) by
			 striking and at the end;
					(B)in clause (v) by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(vi)youth mentoring
				programs.
							.
					(3)National safe
			 and drug-free schools programsSection 4121(a)(2) of that Act (20
			 U.S.C. 7131(a)(2)) is amended—
					(A)in subparagraph
			 (C) by striking and at the end;
					(B)in subparagraph
			 (D) by adding and at the end; and
					(C)by adding at the
			 end the following:
						
							(E)school and community-based mentoring
				programs;
							.
					
